Order entered January 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01481-CV

             ARTHUR CARSON AND JEWELLEAN MOORE, Appellants

                                            V.

                        EL CAPITAN APARTMENTS, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-02017D

                                        ORDER
      This is an appeal from a summary judgment. By motion filed January 2, 2014, appellants

complain that no record of the summary judgment hearing was made and ask the record be

supplemented. Although the Texas Rules of Appellate Procedure allow for supplementation of

the reporter’s record, the rule presupposes a record was made. See TEX. R. APP. P. 34.6(d).

Because no record was made of the summary judgment hearing, we DENY appellants’ motion.



                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE